Citation Nr: 0707689	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  02-12 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an increased evaluation for the service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to July 
1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) in Boston, Massachusetts.  This 
case has since been transferred to the RO in Manchester, New 
Hampshire.

The Board remanded this case to the RO in November 2005 for 
additional development of the record.  

The veteran's appeal also initially included the issues of 
service connection for gastroesophageal reflux disease 
(GERD), but this claim was granted in a July 2006 rating 
decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Pursuant to the Board's November 2005 remand, the veteran 
underwent a VA digestive conditions examination in June 2006.  
The report of this examination indicates that he was 
recommended to undergo further upper gastrointestinal 
studies, and he was noted to agree to that and to follow up 
on this matter.  

In September 2006, the veteran notified the AMC that he was 
scheduled to undergo an endoscopy at the Manchester VA 
Medical Center (VAMC) in October 2006, per the request of his 
examining doctor.  

The report of this medical procedure would be highly relevant 
to the claim at hand, as it concerns the symptoms and 
severity of a service-connected duodenal ulcer, but no 
efforts have been made to obtain such report to date.  

This development must be accomplished prior to further Board 
action.  38 C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Manchester VAMC should be 
contacted and requested to provide the 
report of the veteran's October 2006 
endoscopy, as well as any further records 
of subsequent treatment.  All records 
secured by the RO must be included in the 
veteran's claims file.  

If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

